                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FREMONT BANK,                                      Case No. 18-cv-04808-HSG
                                   8                    Plaintiff,                          ORDER TO SHOW CAUSE WHY THE
                                                                                            COURT SHOULD NOT RESCIND OR
                                   9             v.                                         MODIFY WRITS OF ATTACHMENT
                                  10     ROBERT J SIGNORELLI, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On January 2, 2019, this Court issued an order granting Plaintiff Fremont Bank’s renewed

                                  14   application for right to attach order and writ of attachment. Dkt. No. 37 (“Order”). The Order

                                  15   considered the permissibility under California law for attaching property identified by Plaintiff in

                                  16   its renewed application and found that, as described by Plaintiff, the property appeared attachable.

                                  17   Reaching that conclusion, the Court directed Plaintiff to “prepare proposed writs of attachment

                                  18   consistent with this order—in the form approved by the state of California—for issuance by the

                                  19   Clerk of the Court.” Id. at 3–4. On January 8, 2019, Plaintiff submitted proposed writs of

                                  20   attachment, which the Clerk of the Court signed and issued the next day. See Dkt. Nos. 39–40.

                                  21          The Court is now concerned, however, with Plaintiff’s proposed writs of attachment.

                                  22   Whereas Plaintiff’s renewed application identified certain property affiliated with Mr. Signorelli,

                                  23   Plaintiff’s proposed writs now reflect that the property may be located out of state. Compare, e.g.,

                                  24   Dkt. No. 35 at 3 (identifying “Pine Brook Partners, PE,” “Account No. 313-92224,” and “Account

                                  25   No. 313-92226”), with Dkt. No. 39 (identifying “Pine Brook Partners II, L.P.; c/o Intertrust

                                  26   Corporate Services Delaware Ltd., 200 Bellevue Parkway Suite 210, Wilmington, DE, 19809,”

                                  27   “Account No. 313-92224; 200 Vesey Street, 5th Floor, New York, New York, 10281,” and

                                  28   “Account No. 313-92226; 200 Vesey Street, 5th Floor, New York, New York, 10281”). Plaintiff’s
                                   1   proposed writs also identify RBC Wealth Management accounts affiliated with Signorelli Family

                                   2   L.P. that Plaintiff did not previously identify in its renewed application. Compare, Dkt. No. 35 at

                                   3   3, with Dkt. No. 39-1 (identifying two RBS Wealth Management accounts). These accounts also

                                   4   appear to be located out of state. See Dkt. No. 39-1.1

                                   5          These changes demonstrate that Fremont Bank did not—as the Court instructed—submit

                                   6   proposed writs of attachment “consistent with [the Court’s] order.” See Order at 3–4. The Court

                                   7   is especially concerned that Fremont Bank’s modifications appear to seek attachment of out-of-

                                   8   state property when the Court denied Fremont Bank’s initial application for right to attach order

                                   9   and writ of attachment, in part, for that reason. See Dkt. No. 33 at 5 (“[T]he only property

                                  10   Plaintiff identifies with particularity is real property in Houston, Texas. But a prejudgment writ of

                                  11   attachment under California law cannot reach property outside of California. See Taylor v. Taylor,

                                  12   218 P. 756, 758 (1923); see also Paul H. Aschkar & Co. v. Curtis, 327 F.2d 306, 310 (9th Cir.
Northern District of California
 United States District Court




                                  13   1963) (holding there is no district court prejudgment attachment jurisdiction out of state)). If there

                                  14   is some principled distinction between the prejudgment attachment of real property located out of

                                  15   state and securities held in accounts located out of state, Plaintiff should have brought that to the

                                  16   Court’s attention.

                                  17   //
                                  18
                                       //
                                  19
                                       //
                                  20
                                       //
                                  21

                                  22   //

                                  23   //

                                  24   //
                                  25
                                       //
                                  26
                                  27   1
                                         Plaintiff made other amendments, which appear less consequential. For example, Fremont Bank
                                  28   initially identified “Bay City Partners, PE,” but now identifies “Bay City Partners, LLC.”
                                       Compare Dkt. No. 35 at 3, with Dkt. No. 39.
                                                                                          2
                                   1          In light of these concerns, the Court ORDERS Plaintiff to file by January 11, 2019 a

                                   2   statement of five pages or less explaining why the Court should not rescind, or at least modify, the

                                   3   writs of attachment already issued. Plaintiff’s statement must explain, with supporting case law,

                                   4   why its writs of attachment may extend to what appears to be out-of-state property. The statement

                                   5   must also explain why the descriptions of property in the proposed writs of attachment deviate

                                   6   from what was listed as attachable property in Plaintiff’s renewed application.2

                                   7          IT IS SO ORDERED.

                                   8   Dated: 1/10/2019

                                   9                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  10                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       2
                                  27     Defendant may, but need not, submit a statement of five pages or less objecting to property
                                       identified in Plaintiff’s proposed writs. Any objection must not repeat arguments previously
                                  28   rejected by the Court in either the order denying Plaintiff’s initial application or the order granting
                                       Plaintiff’s renewed application.
                                                                                         3
